Citation Nr: 1232237	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine.

2. Entitlement to an effective date earlier than February 19, 2008 for the award of service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Diego RO.  The case is now in the jurisdiction of the Roanoke RO.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a higher initial rating for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a low back disorder was received in December 1992.

2.  A May 1993 rating decision denied service connection for a low back disability; the Veteran was given notice of his appellate rights but a timely appeal was not received, and no new and material evidence was submitted within one year of the notice of decision.

3.  Prior to February 19, 2008, no document or communication was received that could be construed as an informal or formal claim to reopen the previously denied claim of service connection for a low back disability.

4.  The Veteran has not alleged clear and unmistakable error (CUE) in the prior decision as a basis for his claim for an earlier effective date for service connection for degenerative arthritis of the spine.


CONCLUSION OF LAW

The criteria for an effective dated prior to February 19, 2008 for the grant of service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the December 2008 rating decision on appeal granted service connection for a low back disability, and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in April 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements" which is not alleged on appeal.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

With regard to VA's duty to assist, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Nevertheless, the Board has carefully reviewed the Veteran's claims file and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim on appeal.  Thus, VA's duty to assist has been met.

Legal Criteria and Analysis

The Veteran contends that an effective date prior to February 19, 2008 should be assigned for the award of service connection for degenerative arthritis of the lumbar since he had filed an earlier claim in 1992.

Generally, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  On a claim reopened after final disallowance, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication, was written.  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).

Essentially, the facts of this case are not in dispute.  The Veteran filed his first claim for service connection for a low back disability in December 1992.  A March 1993 rating decision denied the claim and noted that the Veteran's service treatment records (STRs) were incomplete.  Upon the Veteran's submission of additional STRs pertinent to the claim, the RO issued another rating decision in May 1993 that confirmed the previous denial.  

By letter dated May 22, 1993, the RO notified the Veteran of the May 1993 denial and his appellate rights.  However, the Veteran did not submit a notice of disagreement with this decision within one year of the date of notice of decision, and did not submit any new and material evidence within one year of the date of notice of decision to require readjudicaiton of the case.  Thus, the May 1993 RO rating decision became final.  38 C.F.R. §§ 3.156(b), 20.302.

In February 2008, the Veteran submitted a claim to reopen the previously denied claim of service connection for a low back disability and in support of his claim he submitted new and material evidence which included a private nexus opinion.  The RO subsequently granted the claim in December 2008; the effective date assigned is the date the claim to reopen was received.

Based on a careful review of the record and in consideration of pertinent laws and regulations, the Board finds no basis for determining that an earlier effective date is warranted.

The Veteran and his representative explained their theory of entitlement during the July 2012 Travel Board hearing.  Their contention is that, after the RO received additional STRs showing that there had been a low back injury in service, VA had a duty to provide another VA examination.  Since the Veteran was not afforded another examination, VA failed to comply with the duty to assist the Veteran and for this reason they believe that the May 1993 rating decision was never a final decision.

The Veteran's contention is unsupported and no laws or regulations have been identified that show that any failure in VA's duty to assist prevents a decision from becoming final.

38 C.F.R. § 20.1103 clearly states that "a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed in Rule 302."  There is no exception to this rule that states a failure on the part of VA to assist the Veteran renders the finality invalid.

Here, the Veteran was notified in May 1993 that his claim was denied.  There is no document of record within a year of the May 1993 denial that relates to the denial of his claim that could be construed as a notice of disagreement.  Since the Veteran did not appeal the denial of his claim, the decision became final.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.302, 20.1103.

The Veteran does not allege nor does the record show that he filed an informal or formal claim at any time after the denial of his claim in May 1993 and prior to the claim to reopen in February 2008.

The record does not demonstrate that, within one year of notice of the May 1993 denial, there was new and material evidence submitted to the record requiring a readjudication of the claim.  See 38 C.F.R. § 3.156(b).

Additionally, after the May 1993 rating decision, the record does not include the submission of existing service department records requiring reconsideration of the claim.  See 38 C.F.R. § 3.156(c). 

The February 19, 2008 effective date assigned is based on the date that the application to reopen the claim was received.

The Board is very sympathetic to the Veteran's position but finds that a favorable decision cannot be made.   

Of the two options available for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Although there was some discussion during the hearing regarding the possibility of CUE in the May 1993 decision, the Veteran's representative clearly indicated that they did not want to pursue such a claim at the time.  However, the Veteran is advised that this option is still available to him.


ORDER

An effective date prior to February 19, 2008 for the award of service connection for a lumbar disability is denied.





REMAND

In October 2008, the Veteran was afforded an examination that, in part, provided information as to the nature and severity of the service-connected lumbar disability.

At the Travel Board hearing in July 2012, the Veteran made statements to the effect that the low back disability has worsened since his last examination.  Under these circumstances, VA has a duty to provide the Veteran with another examination in order to ascertain the current level of impairment involving the service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected low back disability.  Provide the Veteran with the necessary authorizations to obtain private treatment records.  All secured records must be associated with the claims file. The Veteran should be notified if any identified records are not received. 

2.  Then schedule the Veteran for a VA examination to determine the severity of the service-connected low back disability.  The claims file should be made available to the VA examiner for review. 

The examiner must describe fully all symptoms and manifestations of the Veteran's low back disability including accurate range of motion measurements.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner must determine if there are any neurological manifestations associated with the low back disability and indicate the neurological symptoms as well as the level of impairment, if applicable.

The examiner should provide an opinion as to the extent to which low back pain limits the Veteran's functional ability.  The examiner should also comment on whether, and to what extent, the low back disability exhibits weakened movement, excess fatigability or incoordination. 

3.  After completing the requested action, readjudicate the claim for increase in light of all the evidence on file.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


